Bach, J.
(concurring). While I concur in tne result in this case, I am not to be understood as consenting to that portion of the opinion which declares that the defendant must make his motion to set aside the indictment because it was not found by twelve of the grand jury before he pleads to the indictment. As that question of practice does not arise in this case, I prefer to express no opinion upon that point.
With considerable reluctance, and only because of the overwhelming current of authorities, I concur with that *61portion of the opinion which holds that counsel may read to the jury citations from authorities as a part of their argument. It does not seem to me that it is in accordance with the logic of the law to say that a practice which “is objectionable, and ought not to be tolerated,” is still a question within the discretion of the presiding judge.

Judgment reversed.